EXHIBIT 10.2

 

2002 FIRST DATA CORP.

LONG-TERM INCENTIVE PLAN

(as amended July 26, 2005)

 

I. INTRODUCTION

 

1.1. Purposes. The purposes of the 2002 First Data Corp. Long-Term Incentive
Plan (the “Plan”) are (i) to advance the interests of First Data Corp. (the
“Company”) by attracting and retaining key employees, and other key individuals
who perform services for the Company, a Subsidiary or an Affiliate, (ii) to
align the interests of the Company’s stockholders and recipients of awards under
this Plan by increasing the proprietary interest of such recipients in the
Company’s growth and success and (iii) to motivate award recipients to act in
the long-term best interests of the Company and its stockholders.

 

1.2. Definitions.

 

“Affiliate” shall mean any entity of which the Company owns or controls,
directly or indirectly, less than 50% of the outstanding shares of stock
normally entitled to vote for the election of directors (or comparable equity
participation and voting power).

 

“Agreement” shall mean the written agreement evidencing an award hereunder
between the Company and the recipient of such award and shall include any terms
and conditions that may apply to such award.

 

“Board” shall mean the Board of Directors of the Company.

 

“Cause” shall mean the willful and continued failure to substantially perform
the duties assigned by the Company, a Subsidiary or an Affiliate (other than a
failure resulting from the award recipient’s Disability), the willful engaging
in conduct which is demonstrably injurious to the Company, a Subsidiary or an
Affiliate (monetarily or otherwise), any act of dishonesty, the commission of a
felony, the continued failure to meet performance standards, excessive
absenteeism, or a significant violation of any statutory or common law duty of
loyalty to the Company, a Subsidiary or an Affiliate.

 

“Change in Control” shall mean:

 

(a) the acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act, of beneficial ownership within the meaning of Rule 13d-3 promulgated under
the Exchange Act, of 25% or more of either (i) the then outstanding shares of
common stock of the Company (the “Outstanding Common Stock”) or (ii) the
combined voting power of the then outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Voting
Securities”); excluding, however, the following: (A) any acquisition directly
from the Company (excluding any acquisition resulting from the exercise of an
exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was acquired directly from the Company), (B)
any acquisition by the Company, (C) any acquisition by an employee benefit plan



--------------------------------------------------------------------------------

(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (D) any acquisition by any corporation pursuant to
a transaction which complies with clauses (i), (ii), and (iii) of subsection (c)
of this definition; provided further, that for purposes of clause (B), if any
Person (other than the Company or any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company) shall become the beneficial owner of 25% or more of the Outstanding
Common Stock or 25% or more of the Outstanding Voting Securities by reason of an
acquisition by the Company, and such Person shall, after such acquisition by the
Company, become the beneficial owner of any additional shares of the Outstanding
Common Stock or any additional Outstanding Voting Securities and such beneficial
ownership is publicly announced, such additional beneficial ownership shall
constitute a Change in Control;

 

(b) The cessation of individuals, who constitute the Board (the “Incumbent
Board”) as of the date this Plan is adopted by the Board, to constitute at least
a majority of such Incumbent Board; provided that any individual who becomes a
director of the Company subsequent to the date this Plan is approved by the
Board whose election, or nomination for election by the Company’s stockholders,
was approved by the vote of at least a majority of the directors then comprising
the Incumbent Board shall be deemed a member of the Incumbent Board; and
provided further, that any individual who was initially elected as a director of
the Company as a result of an actual or threatened solicitation by a Person
other than the Board for the purpose of opposing a solicitation by any other
Person with respect to the election or removal of directors, or any other actual
or threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board shall not be deemed a member of the Incumbent Board;

 

(c) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than 60% of, respectively,
the outstanding shares of common stock, and the combined voting power of the
outstanding securities entitled to vote generally in the election of directors,
as the case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or indirectly) in substantially the same proportions relative to
each other as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Common Stock and the Outstanding Voting Securities, as the
case may be, (ii) no Person (other than: the Company; any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; the corporation resulting from such Corporate
Transaction; and any Person which beneficially owned, immediately prior to such
Corporate Transaction, directly or indirectly, 25% or more of the Outstanding
Common Stock or the Outstanding Voting Securities, as the case may be) will
beneficially own, directly or indirectly, 25% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding securities
of such corporation entitled to vote generally in the election of directors and
(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or

 

- 2 -



--------------------------------------------------------------------------------

(d) the consummation of a plan of complete liquidation or dissolution of the
Company.

 

“Code” shall mean the United States Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder.

 

“Committee” shall mean the Compensation and Benefits Committee of the Board or
its delegate, or any other committee the Board may designate to administer this
Plan.

 

“Common Stock” shall mean the common stock of the Company.

 

“Company” has the meaning specified in Section 1.1.

 

“Corporate Transaction” shall have the meaning set forth in the definition of
“Change in Control” in this Section 1.2.

 

“Disability” shall mean the inability of the holder of an award to perform
substantially such holder’s duties and responsibilities due to a physical or
mental condition (i) that would entitle such holder to benefits under the
Company’s Long-Term Disability Plan (or similar disability plan of the Company,
a Subsidiary or an Affiliate in which such holder is a participant) or if the
Committee deems it relevant, any disability rights provided as a matter of local
law or (ii) if such holder is not eligible for long-term disability benefits
under any plan sponsored by the Company, a Subsidiary, or an Affiliate, that
would, as determined by the Committee, entitle such holder to benefits under the
Company’s Long-Term Disability Plan if such holder were eligible therefor. In
the case of Incentive Stock Options, the term “Disability” shall have the same
meaning as “Permanent and Total Disability” as such term is defined in this
Section 1.2.

 

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

“Fair Market Value” shall mean the average of the high and low transaction
prices of a share of Common Stock as reported in the New York Stock Exchange
Composite Transactions on the date as of which such value is being determined
or, if there shall be no reported transactions for such date, on the next
preceding date for which transactions were reported; provided, however, that if
Fair Market Value for any date cannot be so determined, Fair Market Value shall
be determined by the Committee by whatever means or method as the Committee, in
the good faith exercise of its discretion, shall at such time deem appropriate.

 

“Family Entity” shall mean a trust in which one or more Family Members have more
than fifty percent of the beneficial interest, a foundation in which the award
holder and/or one or more Family Members control the management of assets and
any other entity in which the award holder and/or one or more Family Members own
more than fifty percent of the voting interests.

 

“Family Member” shall mean an award holder’s spouse, parent, child, stepchild,
grandchild, sibling, mother or father-in-law, son or daughter-in-law,
stepparent, grandparent, former spouse, niece, nephew or brother or
sister-in-law, including adoptive relationships, or any person sharing the award
holder’s household (other than a tenant or employee).

 

“Free-Standing SAR” shall mean an SAR which is not issued in tandem with, or by
reference to, a Stock Option, which entitles the holder thereof to receive, upon
exercise, shares of Common

 

- 3 -



--------------------------------------------------------------------------------

Stock (which may be Restricted Stock), cash or a combination thereof with an
aggregate value equal to the excess of the Fair Market Value of one share of
Common Stock on the date of exercise over the base price of such SAR, multiplied
by the number of such SARs which are exercised.

 

“Incentive Stock Option” shall mean an option to purchase shares of Common Stock
that meets the requirements of Section 422 of the Code, or any successor
provision, which is intended by the Committee to constitute an Incentive Stock
Option.

 

“Incumbent Board” shall have the meaning set forth in the definition of “Change
in Control” in this Section 1.2.

 

“Mature Shares” shall mean previously-acquired shares of Common Stock for which
the holder thereof has good title, free and clear of all liens and encumbrances
and which such holder either (i) has held for at least six months or (ii) has
purchased on the open market.

 

“Nonqualified Stock Option” shall mean an option (including a Purchased Stock
Option) to purchase shares of Common Stock which is not an Incentive Stock
Option.

 

“Outstanding Common Stock” shall have the meaning set forth in the definition of
“Change in Control” in this Section 1.2.

 

“Outstanding Voting Securities” shall have the meaning set forth in the
definition of “Change in Control” in this Section 1.2.

 

“Performance Grant” shall mean an award conferring a right, contingent upon the
attainment of specified Performance Measures within a specified Performance
Period, to receive shares of Common Stock, Restricted Stock, cash, or any
combination thereof, as determined by the Committee or as evidenced in the
Agreement relating to such Performance Grant.

 

“Performance Measures” shall mean the criteria and objectives that may be
established by the Committee, which must be satisfied or met (i) as a condition
to the exercisability of all or a portion of a Stock Option or SAR, (ii) as a
condition to the grant of a Restricted Stock Award or (iii) during the
applicable Restriction Period or Performance Period as a condition to the
holder’s receipt, in the case of a Restricted Stock Award, of the shares of
Common Stock subject to such award, or, in the case of a Performance Grant, of
the shares of Common Stock or Restricted Stock subject to such award and/or of
payment with respect to such award. Such criteria and objectives may include one
or more of the following: the attainment by a share of Common Stock of a
specified value within or for a specified period of time, earnings per share,
earnings before interest expense and taxes, return to stockholders (including
dividends), return on equity, earnings, revenues, market share, cash flow or
cost reduction goals, or any combination of the foregoing. Such criteria and
objectives may relate to results obtained by the individual, the Company, a
Subsidiary, an Affiliate, or any business unit or division thereof, or may apply
to results obtained relative to a specific industry or a specific index. If the
Committee desires that compensation payable pursuant to any award subject to
Performance Measures be “qualified performance-based compensation” within the
meaning of Section 162(m) of the Code, the Performance Measures (i) shall be
established by the Committee no later than the end of the first quarter of the
Performance Period or Restriction Period, as applicable (or such other time
designated by the United States Internal Revenue Service) and (ii) shall satisfy
all other

 

- 4 -



--------------------------------------------------------------------------------

applicable requirements imposed under United States Treasury Regulations
promulgated under Section 162(m) of the Code, including the requirement that
such Performance Measures be stated in terms of an objective formula or
standard.

 

“Performance Period” shall mean any period designated by the Committee or
specified in an Agreement during which the Performance Measures applicable to a
Performance Grant shall be measured.

 

“Permanent and Total Disability” shall have the meaning set forth in Section
22(e)(3) of the Code or any successor thereto.

 

“Person” shall have the meaning set forth in the definition of “Change in
Control” set forth in this Section 1.2.

 

“Plan” shall have the meaning set forth in Section 1.1.

 

“Post-Termination Exercise Period” shall mean the period specified in or
pursuant to Section 2.3(a), Section 2.3(b), Section 2.3(d) or Section 2.3(e)
following termination of employment with or service to the Company during which
a Stock Option or SAR may be exercised.

 

“Purchased Stock Option” shall mean a Nonqualified Stock Option that is sold to
eligible individuals at a price determined by the Committee, has an exercise
price equal to the Fair Market Value of the Common Stock subject to such Stock
Option on the date such Stock Option is sold to the eligible individual, and
contains such additional terms and conditions as the Committee deems
appropriate.

 

“Related Employment” shall mean the employment or performance of services by an
individual for an employer that is neither the Company nor a Subsidiary nor an
Affiliate, provided that (i) such employment or performance of services is
undertaken by the individual at the request of the Company, a Subsidiary or an
Affiliate, (ii) immediately prior to undertaking such employment or performance
of services, the individual was employed by or performing service for the
Company, a Subsidiary, or an Affiliate or was engaged in Related Employment and
(iii) such employment or performance of services is in the best interests of the
Company as determined by the Committee and is recognized by the Committee, in
its discretion, as Related Employment. The death or Disability of an individual
or his or her involuntary termination of employment during a period of Related
Employment shall be treated, for purposes of this Plan, as if the death,
Disability or involuntary termination had occurred while the individual was
employed by or performing services for the Company, a Subsidiary or an
Affiliate.

 

“Restricted Stock” shall mean shares of Common Stock which are subject to a
Restriction Period.

 

“Restricted Stock Award” shall mean an award of Restricted Stock under this
Plan.

 

“Restriction Period” shall mean any period designated by the Committee during
which the Common Stock subject to a Restricted Stock Award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in this Plan or the Agreement relating to such award.

 

- 5 -



--------------------------------------------------------------------------------

“Retirement” shall mean an employee’s termination of employment with or service
to the Company by reason of retirement on or after (i) age 65, or (ii) age 55,
provided the employee has completed at least 10 Years of Service, or (iii) such
other date or circumstance determined by the Committee.

 

“SAR” shall mean a stock appreciation right which may be a Free-Standing SAR or
a Tandem SAR.

 

“Stock Option” shall mean a Nonqualified Stock Option or an Incentive Stock
Option.

 

“Subsidiary” shall mean any entity of which the Company owns or controls,
directly or indirectly, 50% or more of the outstanding shares of stock normally
entitled to vote for the election of directors (or comparable equity
participation and voting power).

 

“Tandem SAR” shall mean an SAR which is granted in tandem with, or by reference
to, a Stock Option (including a Stock Option granted prior to the date of grant
of the SAR), which entitles the holder thereof to receive, upon exercise of such
SAR and surrender for cancellation of all or a portion of such Stock Option,
shares of Common Stock (which may be Restricted Stock), cash or a combination
thereof with an aggregate value equal to the excess of the Fair Market Value of
one share of Common Stock on the date of exercise over the base price of such
SAR, multiplied by the number of shares of Common Stock subject to such Stock
Option, or portion thereof, which is surrendered.

 

“Tax Date” shall have the meaning set forth in Section 5.5.

 

“Ten Percent Holder” shall have the meaning set forth in Section 2.1(a).

 

“Years of Service” shall mean (i) the number of years of service credited to an
individual under the First Data Corp. Incentive Savings Plan (“ISP”) or (ii) if
the individual is not eligible to participate in the ISP, the number of such
individual’s years of service, computed as if the individual had been eligible
to participate in the ISP while employed by the Company or a Subsidiary,
provided, however, that unless otherwise provided in the Agreement, the computed
number of years of service shall not include any period of an individual’s
employment with an Affiliate.

 

1.3. Administration. This Plan shall be administered by the Committee. The
Committee may grant any one or a combination of the following awards under this
Plan to eligible persons: (i) Stock Options (in the form of Nonqualified Stock
Options or Incentive Stock Options), (ii) SARs (in the form of Tandem SARs or
Free-Standing SARs), (iii) Restricted Stock Awards and (iv) Performance Grants.

 

The Committee shall, subject to the terms of this Plan, select eligible persons
for participation in this Plan and determine the form, amount and timing of each
award to such persons, the exercise price or base price associated with the
award, the time and conditions of exercise or settlement of the award and all
other terms and conditions of the award, including, without limitation, the form
of the Agreement evidencing the award.

 

The Committee may, in its sole discretion and for any reason at any time, take
action such that (i) any or all outstanding Stock Options and SARs shall become
exercisable in part or in full, (ii) all

 

- 6 -



--------------------------------------------------------------------------------

or a portion of the Restriction Period applicable to any outstanding Restricted
Stock Award shall lapse, (iii) all or a portion of the Performance Period
applicable to any outstanding Performance Grant shall lapse and (iv) the
Performance Measures applicable to any outstanding award (if any) shall be
deemed to be satisfied at the maximum or any other level.

 

The Committee shall, subject to the terms of this Plan, interpret this Plan and
the application thereof, establish, amend and revoke rules and regulations it
deems necessary or desirable for the administration of this Plan, adopt
sub-plans applicable to specific Subsidiaries, Affiliates or locations and may
impose, incidental to the grant of an award, conditions with respect to the
award, such as limiting competitive employment or other activities to the extent
permitted under local law. The Committee may require, as a condition to the
issuance, exercise, settlement or acceptance of an award under this Plan, that
the award recipient agree to mandatory arbitration to settle any disputes
relating to such award. All such interpretations, rules, regulations and
conditions shall be final, binding and conclusive.

 

To the extent permitted by applicable law, the Committee may delegate some or
all of its power and authority hereunder to another entity or committee, a
member of the Board, or one or more officers of the Company as the Committee
deems appropriate; provided, however, that the Committee may not delegate its
power and authority to another entity or committee, a member of the Board, or
one or more officers of the Company with regard to (i) the grant of an award to
any person who is a “covered employee” within the meaning of Section 162(m) of
the Code or who, in the Committee’s judgment, is likely to be a covered employee
at any time during the period an award hereunder to such employee would be
outstanding, (ii) the selection for participation in this Plan of an officer or
other person subject to Section 16 of the Exchange Act or decisions concerning
the timing, pricing or amount of an award to such an officer or other person,
and (iii) any decision regarding the impact of a Change in Control on awards
issued under the Plan.

 

No member of the Committee, and no entity, committee, member of the Board or
officer to whom the Committee delegates any of its power and authority
hereunder, shall be liable for any act, omission, interpretation, construction
or determination made in connection with this Plan in good faith, and the
members of the Committee and such entities, committees, members of the Board or
officers shall be entitled to indemnification and reimbursement by the Company
in respect of any claim, loss, damage or expense (including attorneys’ fees)
arising therefrom to the full extent permitted by law.

 

A majority of the Committee shall constitute a quorum. The acts of the Committee
shall be either (i) acts of a majority of the members of the Committee present
at any meeting at which a quorum is present or (ii) acts approved in writing by
all of the members of the Committee without a meeting.

 

1.4. Eligibility. Key employees of the Company, Subsidiaries and Affiliates and
other key individuals who perform services for the Company, a Subsidiary or an
Affiliate are eligible to receive awards under this Plan, as the Committee in
its sole discretion may select from time to time. The Committee’s selection of a
person to participate in this Plan at any time shall not require the Committee
to select such person to participate in this Plan at any other time.

 

1.5. Shares Available. Subject to adjustment as provided in Section 5.7,
32,000,000 shares of Common Stock shall be available under this Plan. Such
number of available shares shall be

 

- 7 -



--------------------------------------------------------------------------------

reduced by the sum of the aggregate number of shares of Common Stock which
become subject to outstanding Stock Options, outstanding Free-Standing SARs,
outstanding Restricted Stock Awards and outstanding Performance Grants. To the
extent that shares of Common Stock subject to an outstanding Stock Option
(except to the extent shares of Common Stock are issued or delivered by the
Company in connection with the exercise of a Tandem SAR), Free-Standing SAR,
Restricted Stock Award or Performance Grant are not issued or delivered by
reason of the expiration, termination, cancellation or forfeiture of such award
or by reason of the delivery or withholding of shares of Common Stock to pay all
or a portion of the exercise price of an award, if any, or to satisfy all or a
portion of the tax withholding obligations relating to an award, then such
shares of Common Stock shall again be available under this Plan. Shares of
Common Stock shall be made available from authorized but unissued shares,
treasury shares, reacquired shares, or any combination thereof.

 

Subject to adjustment as provided in Section 5.7, the aggregate number of shares
of Common Stock with respect to which Restricted Stock Awards, Performance
Grants or a combination thereof shall be made under this Plan shall not exceed
15 percent of the aggregate number of shares of Common Stock available under
this Plan, as set forth in the first sentence of this Section 1.5.

 

To the extent necessary for an award to be qualified performance-based
compensation under Section 162(m) of the Code, the maximum aggregate number of
shares of Common Stock with respect to which Stock Options, SARs, Restricted
Stock, or Performance Grants may be issued to any individual during a calendar
year shall be one-half of one percent of the total number of outstanding shares
of Common Stock of the Company as of the preceding December 31st. The maximum
amount of cash payable during a calendar year to any person in connection with a
Performance Grant shall be $8,000,000.

 

1.6 Employment. Unless otherwise expressly provided herein, references to
“employment” with the Company or “employment with or service to the Company”
shall mean the employment with or service to the Company, a Subsidiary or an
Affiliate, including transfers of employment between the Company, a Subsidiary
and an Affiliate, approved leaves of absence, and Related Employment.

 

II. STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

 

2.1. Stock Options. The Committee may, in its discretion, grant Stock Options to
such eligible persons as may be selected by the Committee. An Incentive Stock
Option may not be granted to any person who is not an employee of the Company or
any parent or subsidiary (as defined in Section 424 of the Code). Each Incentive
Stock Option shall be granted within ten years of the date this Plan is adopted
by the Board. To the extent the aggregate Fair Market Value (determined as of
the date of grant) of shares of Common Stock with respect to which options
designated as Incentive Stock Options are exercisable for the first time by a
participant during any calendar year (under this Plan or any other plan of the
Company, or any parent or subsidiary as defined in Section 424 of the Code)
exceeds the amount (currently $100,000) established by the Code, such options
shall constitute Nonqualified Stock Options.

 

- 8 -



--------------------------------------------------------------------------------

Stock Options shall be subject to the following terms and conditions and shall
contain such additional terms and conditions, not inconsistent with the terms of
this Plan, as the Committee shall deem advisable:

 

(a) Number of Shares and Purchase Price. The number of shares of Common Stock
subject to a Stock Option shall be determined by the Committee. The purchase
price per share of Common Stock purchasable upon exercise of a Stock Option
shall not be less than 100% of the Fair Market Value of a share of Common Stock
on the date of grant of such Stock Option; provided, however, that if an
Incentive Stock Option shall be granted to any person who, at the time such
Incentive Stock Option is granted, owns capital stock possessing more than ten
percent of the total combined voting power of all classes of capital stock of
the Company (or of any parent or subsidiary as defined in Section 424 of the
Code) (a “Ten Percent Holder”), the purchase price per share of Common Stock
shall be the price (currently 110% of Fair Market Value) required by the Code in
order to constitute an Incentive Stock Option.

 

(b) Option Period and Exercisability. The period during which a Stock Option may
be exercised shall be determined by the Committee; provided, however, that no
Incentive Stock Option shall be exercised later than ten years after its date of
grant; provided further, that if an Incentive Stock Option shall be granted to a
Ten Percent Holder, such Incentive Stock Option shall not be exercised later
than five years after its date of grant. The Committee may, in its discretion,
establish Performance Measures which shall be satisfied or met as a condition to
the grant of a Stock Option or to the exercisability of all or a portion of a
Stock Option. The Committee shall determine whether a Stock Option shall become
exercisable in cumulative or non-cumulative installments and in part or in full
at any time. An exercisable Stock Option, or portion thereof, may be exercised
only with respect to whole shares of Common Stock.

 

(c) Method of Exercise. A Stock Option may be exercised (i) by giving written
notice to the Company specifying the number of whole shares of Common Stock to
be purchased and accompanied by payment therefor in full (or arrangement made
for such payment to the Company’s satisfaction) either (A) in cash, (B) by
delivery (either actual delivery or by attestation procedures established by the
Company) of Mature Shares having an aggregate Fair Market Value, determined as
of the date of exercise, equal to the aggregate purchase price payable by reason
of such exercise, (C) in cash by a broker-dealer acceptable to the Company to
whom the optionee has submitted an irrevocable notice of exercise or (D) by a
combination of (A) and (B), in each case to the extent set forth in the
Agreement relating to the Stock Option, (ii) if applicable, by surrendering to
the Company any Tandem SARs which are canceled by reason of the exercise of the
Stock Option and (iii) by executing such documents as the Company may reasonably
request. Any fraction of a share of Common Stock which would be required to pay
such purchase price shall be disregarded and the remaining amount due shall be
paid in cash by the optionee. No certificate representing Common Stock shall be
delivered until the full purchase price therefor, and any withholding taxes
thereon, as described in Section 5.5, have been paid (or arrangement made for
such payment to the Company’s satisfaction).

 

(d) Minimum Vesting Period. Unless otherwise provided in the Agreement, no Stock
Option may become exercisable until six months from the date such Stock Option
was granted.

 

(e) Repricing and Discounting. Subject to Section 5.7, the repricing or
discounting of Stock Options is expressly disallowed under this Plan.

 

- 9 -



--------------------------------------------------------------------------------

2.2. Stock Appreciation Rights. The Committee may, in its discretion, grant SARs
to such eligible persons as may be selected by the Committee. The Agreement
relating to an SAR shall specify whether the SAR is a Tandem SAR or a
Free-Standing SAR.

 

SARs shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

 

(a) Number of SARs and Base Price. The number of SARs subject to an award shall
be determined by the Committee. Any Tandem SAR related to an Incentive Stock
Option shall be granted at the same time that such Incentive Stock Option is
granted. The base price of a Tandem SAR shall be the purchase price per share of
Common Stock of the related Stock Option. The base price of a Free-Standing SAR
shall not be less than 100% of the Fair Market Value of a share of Common Stock
on the date such Free-Standing SAR is granted.

 

(b) Exercise Period and Exercisability. The Agreement relating to an award of
SARs shall specify whether such award may be settled in shares of Common Stock
(including shares of Restricted Stock) or cash or a combination thereof. The
period for the exercise of an SAR shall be determined by the Committee;
provided, however, that no Tandem SAR shall be exercised later than the
expiration, cancellation, forfeiture or other termination of the related Stock
Option. The Committee may, in its discretion, establish Performance Measures
which shall be satisfied or met as a condition to the grant of an SAR or to the
exercisability of all or a portion of an SAR. The Committee shall determine
whether an SAR may be exercised in cumulative or non-cumulative installments and
in part or in full at any time. An exercisable SAR, or portion thereof, may be
exercised, in the case of a Tandem SAR, only with respect to whole shares of
Common Stock and, in the case of a Free-Standing SAR, only with respect to a
whole number of SARs. If an SAR is exercised for shares of Restricted Stock, a
certificate or certificates representing such Restricted Stock shall be issued
in accordance with Section 3.2(c) and the holder of such Restricted Stock shall
have such rights of a stockholder of the Company as determined pursuant to
Section 3.2(d). Prior to the exercise of an SAR for shares of Common Stock,
including Restricted Stock, the holder of such SAR shall have no rights as a
stockholder of the Company with respect to the shares of Common Stock subject to
such SAR and shall have rights as a stockholder of the Company in accordance
with Section 5.10.

 

(c) Method of Exercise. A Tandem SAR may be exercised (i) by giving written
notice to the Company specifying the number of whole SARs which are being
exercised, (ii) by surrendering to the Company any Stock Options which are
canceled by reason of the exercise of the Tandem SAR and (iii) by executing such
documents as the Company may reasonably request. A Free-Standing SAR may be
exercised (i) by giving written notice to the Company specifying the whole
number of SARs which are being exercised and (ii) by executing such documents as
the Company may reasonably request.

 

(d) Minimum Vesting Period. Unless otherwise provided in the Agreement, no SAR
may become exercisable until six months from the date such SAR was granted.

 

(e) Repricing and Discounting. Subject to Section 5.7, the repricing or
discounting of SARs is expressly disallowed under this Plan.

 

- 10 -



--------------------------------------------------------------------------------

2.3. Termination of Employment or Service.

 

(a) Disability. Unless otherwise specified in the Agreement, if the employment
with or service to the Company of the holder of a Stock Option or SAR terminates
by reason of Disability, each Stock Option and SAR held by such holder shall
become fully vested and exercisable and may thereafter be exercised by such
holder (or such holder’s legal representative or similar person) until the date
which is one year after the effective date of such holder’s termination of
employment or service, or if earlier, the expiration date of the term of such
Stock Option or SAR.

 

(b) Retirement. Unless otherwise specified in the Agreement, if the employment
with or service to the Company of the holder of a Stock Option or SAR terminates
by reason of Retirement, each Stock Option and SAR held by such holder shall
continue to vest in accordance with its terms, and to the extent vested, may
thereafter be exercised by such holder (or such holder’s legal representative or
similar person) until the date which is four years after the effective date of
such holder’s termination of employment or service, or if earlier, the
expiration date of the term of such Stock Option or SAR.

 

(c) Death. Unless otherwise specified in the Agreement, if the employment with
or service to the Company of the holder of a Stock Option or SAR terminates by
reason of death, each Stock Option and SAR held by such holder shall become
fully vested and exercisable and may thereafter be exercised by such holder’s
executor, administrator, legal representative, beneficiary or similar person
until the date which is one year after the date of death, or if earlier, the
expiration date of the term of such Stock Option or SAR.

 

(d) Involuntary Termination Without Cause. Unless otherwise specified in the
Agreement, and except as provided in this subsection and Section 5.8, if the
employment with or service to the Company of the holder of a Stock Option or SAR
is terminated by the Company, a Subsidiary or an Affiliate without Cause, each
Stock Option and SAR held by such holder shall cease to vest, and to the extent
already vested, may thereafter be exercised by such holder (or such holder’s
legal representative or similar person) until the date which is three months
after such involuntary termination, or if earlier, the expiration date of the
term of such Stock Option or SAR. Notwithstanding the foregoing, and subject to
the provisions of Section 5.8, each Stock Option or SAR granted on or after July
26, 2005 to a holder described in the foregoing sentence who is a participant in
the Severance/Change in Control policy applicable to members of the Company’s
executive committee shall continue to vest in accordance with its terms, and to
the extent vested, may thereafter be exercised by such holder (or such holder’s
legal representative or similar person) until the end of the severance period
applicable to the holder under such Severance/Change in Control policy or, if
earlier, the expiration date of the term of such Stock Option or SAR.

 

(e) Other Termination. Unless otherwise specified in the Agreement, if the
employment with or service to the Company of the holder of a Stock Option or SAR
terminates for any reason other than Disability, Retirement, death, or
involuntary termination without Cause, each Stock Option and SAR held by such
holder shall cease to vest, and to the extent already vested, may thereafter be
exercised by such holder (or such holder’s legal representative or similar
person) until the close of the New York Stock Exchange (if open) on the date of
such holder’s termination of employment or service. If the New York Stock
Exchange is closed at the time of such holder’s

 

- 11 -



--------------------------------------------------------------------------------

termination of employment, then such Stock Option or SAR shall be forfeited at
the time such holder’s employment is terminated and shall be canceled by the
Company.

 

(f) Death Following Termination of Employment or Service. Unless otherwise
specified in the Agreement, if the holder of a Stock Option or SAR dies during
the applicable Post-Termination Exercise Period, each Stock Option and SAR held
by such holder shall be exercisable only to the extent that such Stock Option or
SAR is exercisable on the date of such holder’s death and may thereafter be
exercised by the holder’s executor, administrator, legal representative,
beneficiary or similar person until the date which is one year after the date of
death, or if earlier, the expiration date of the term of such Stock Option or
SAR.

 

III. RESTRICTED STOCK AWARDS

 

3.1. Restricted Stock Awards. The Committee may, in its discretion, grant
Restricted Stock Awards to such eligible persons as may be selected by the
Committee.

 

3.2. Terms of Restricted Stock Awards. Restricted Stock Awards shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions, not inconsistent with the terms of this Plan, as the Committee
shall deem advisable.

 

(a) Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Award and the Performance Measures (if any) and
the Restriction Period applicable to a Restricted Stock Award shall be
determined by the Committee.

 

(b) Vesting and Forfeiture. The Agreement relating to a Restricted Stock Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of the shares of Common
Stock subject to such award (i) if specified Performance Measures are satisfied
or met during the specified Restriction Period or (ii) if the holder of such
award remains continuously in the employment of or service to the Company during
the specified Restriction Period and for the forfeiture of all or a portion of
the shares of Common Stock subject to such award (x) if specified Performance
Measures are not satisfied or met during the specified Restriction Period or (y)
if the holder of such award does not remain continuously in the employment of or
service to the Company during the specified Restriction Period.

 

(c) Share Certificates. During the Restriction Period, a certificate or
certificates representing a Restricted Stock Award may be registered in the
holder’s name or a nominee name at the discretion of the Company and may bear a
legend, in addition to any legend which may be required pursuant to Section 5.6,
indicating that the ownership of the shares of Common Stock represented by such
certificate is subject to the restrictions, terms and conditions of this Plan
and the Agreement relating to the Restricted Stock Award. As determined by the
Committee, all certificates registered in the holder’s name shall be deposited
with the Company, together with stock powers or other instruments of assignment
(including a power of attorney), each endorsed in blank with a guarantee of
signature if deemed necessary or appropriate by the Company, which would permit
transfer to the Company of all or a portion of the shares of Common Stock
subject to the Restricted Stock Award in the event such award is forfeited in
whole or in part. Upon termination of any applicable Restriction Period (and the
satisfaction or attainment of applicable Performance Measures), subject to the
Company’s right to require payment of any taxes in

 

- 12 -



--------------------------------------------------------------------------------

accordance with Section 5.5, a certificate or certificates evidencing ownership
of the requisite number of shares of Common Stock shall be delivered to the
holder of such award.

 

(d) Rights with Respect to Restricted Stock Awards. Unless otherwise set forth
in the Agreement relating to a Restricted Stock Award, the holder of such award
shall have all rights as a stockholder of the Company, including voting rights,
the right to receive dividends and the right to participate in any capital
adjustment applicable to all holders of Common Stock; provided, however, that a
distribution with respect to shares of Common Stock shall be deposited with the
Company and shall be subject to the same restrictions as the shares of Common
Stock with respect to which such distribution was made.

 

(e) Minimum Restriction Period. The minimum Restriction Period shall be one
year.

 

3.3. Termination of Employment or Service.

 

(a) Disability and Death. Unless otherwise set forth in the Agreement relating
to a Restricted Stock Award, if the employment with or service to the Company of
the holder of such award terminates by reason of Disability or death, the
Restriction Period shall terminate as of the effective date of such holder’s
termination of employment or service and all Performance Measures applicable to
such award shall be deemed to have been satisfied at the maximum level.

 

(b) Retirement. Unless otherwise set forth in the Agreement relating to a
Restricted Stock Award, if the employment with or service to the Company of the
holder of such award terminates by reason of Retirement, the Restriction Period
shall terminate as of the date specified in the Agreement, after which time all
Performance Measures applicable to such award shall be deemed to have been
satisfied at the maximum level and such Restricted Stock shall be released to
the holder of the award as of such specified date; provided, however, that any
Restricted Stock Award that is subject to a Restriction Period extending beyond
four years from the date of such holder’s Retirement shall be immediately
forfeited and canceled.

 

(c) Other Termination. Unless otherwise set forth in the Agreement relating to a
Restricted Stock Award, and except as provided in this subsection and Section
5.8, if the employment with or service to the Company of the holder of a
Restricted Stock Award terminates for any reason other than Disability,
Retirement or death, the portion of such award which is subject to a Restriction
Period on the effective date of such holder’s termination of employment or
service shall be immediately forfeited by such holder and canceled by the
Company. Notwithstanding the foregoing, and subject to the provisions of Section
5.8, the holder of any Restricted Stock Award granted on or after July 26, 2005
(other than the holder of an award which vests only if specified Performance
Measures are satisfied) whose employment with the Company is terminated by the
Company, a Subsidiary or an Affiliate without Cause and who is a participant in
the Severance/Change in Control policy applicable to members of the Company’s
executive committee shall be treated as having remained continuously employed by
the Company for purposes of the Restriction Period applicable to such award
during the severance period applicable to the holder under such Severance/Change
in Control policy. The portion of any Restricted Stock Award which is subject to
a Restriction Period at the time of the expiration of such severance period
shall be immediately forfeited by the holder and canceled by the Company.

 

- 13 -



--------------------------------------------------------------------------------

IV. PERFORMANCE GRANTS

 

4.1. Performance Grants. The Committee may, in its discretion, make Performance
Grants to such eligible persons as may be selected by the Committee.

 

4.2. Terms of Performance Grants. Performance Grants shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of this Plan, as the Committee shall
deem advisable.

 

(a) Amount of Performance Grant and Performance Measures. The Agreement shall
provide the amount of the Performance Grant and a description of the Performance
Measures and the Performance Period applicable to such Performance Grant, as
determined by the Committee in its discretion.

 

(b) Vesting and Forfeiture. The Agreement shall provide, in the manner
determined by the Committee in its discretion, for the vesting of a Performance
Grant, if specified Performance Measures are satisfied during the specified
Performance Period, and for the forfeiture of all or a portion of such award, if
specified Performance Measures are not satisfied during the specified
Performance Period.

 

(c) Settlement of Vested Performance Grants. The Agreement (i) shall specify
whether a Performance Grant may be settled in shares of Common Stock, Restricted
Stock, or cash or a combination thereof and (ii) may specify whether the holder
thereof shall be entitled to receive, on a current or deferred basis, dividend
equivalents, and, if determined by the Committee, interest on or the deemed
reinvestment of any deferred dividend equivalents, with respect to the number of
shares of Common Stock subject to such award, if any. If a Performance Grant is
settled in shares of Restricted Stock, a certificate or certificates
representing such Restricted Stock shall be issued in accordance with Section
3.2(c) and the holder of such Restricted Stock shall have such rights of a
stockholder of the Company as determined pursuant to Section 3.2(d). Prior to
the settlement of a Performance Grant in shares of Common Stock or Restricted
Stock the holder of such award shall have no rights as a stockholder of the
Company with respect to any shares of Common Stock subject to such award and
shall have rights as a stockholder of the Company in accordance with Section
5.10.

 

(d) Minimum Performance Period. The minimum Performance Period for any
Performance Grant is one year from the date such grant is made.

 

4.3. Termination of Employment or Service.

 

(a) Disability, Retirement and Death. Unless otherwise set forth in the
Agreement, if the employment with or service to the Company of the holder of a
Performance Grant terminates during the Performance Period by reason of
Disability, Retirement or death, the Performance Period shall continue and the
holder, or the holder’s executor, administrator, legal representative,
beneficiary or similar person, as applicable, shall be entitled to a prorated
award. Such prorated award shall be equal to the value of the award at the end
of the Performance Period multiplied by a fraction, the numerator of which shall
equal the number of months such holder was employed with or performing services
for the Company during the Performance Period (fractional months shall be
ignored) and the denominator of which shall equal the number of months in the
Performance Period; provided, however, that such holder, or such holder’s
executor,

 

- 14 -



--------------------------------------------------------------------------------

administrator, legal representative, beneficiary or similar person, as
applicable, shall not be entitled to payment or distribution of such Performance
Grant earlier than the date set forth in the Agreement.

 

(b) Other Termination. Unless otherwise set forth in the Agreement, if the
employment with or service to the Company of the holder of a Performance Grant
terminates during the Performance Period for any reason other than Disability,
Retirement or death, each Performance Grant that is not vested shall be
immediately forfeited.

 

V. GENERAL

 

5.1. Effective Date and Term of Plan. This Plan shall be submitted to the
stockholders of the Company for approval and, if approved, shall become
effective as of the date of approval by the Board. No Stock Option may be
exercised prior to the date of such stockholder approval. This Plan shall
terminate when shares of Common Stock are no longer available for the grant,
exercise or settlement of awards, unless terminated earlier by the Board.
Termination of this Plan shall not affect the terms or conditions of any award
granted prior to termination. If this Plan is not approved by the stockholders
of the Company, this Plan and any awards granted hereunder shall be null and
void.

 

5.2. Amendments. The Board or the Committee may amend or terminate this Plan as
it shall deem advisable, subject to any requirement of stockholder approval
required by applicable law, rule or regulation, including Section 162(m) and
Section 422 of the Code; provided, however, that no amendment shall be made
without stockholder approval if such amendment would (i) increase the maximum
number of shares of Common Stock available under this Plan (subject to Section
5.7) or (ii) effect any change inconsistent with Section 422 of the Code. No
amendment may impair the rights of a holder (the determination of which shall be
made by the Committee in its sole discretion) of an outstanding award without
the consent of such holder.

 

5.3. Agreement. The Company may condition an award holder’s right (i) to
exercise, vest or settle the award and (ii) to receive delivery of shares, on
the execution and delivery to the Company of the Agreement and the completion of
other requirements, including, but not limited to, the execution of a
nonsolicitation agreement by the recipient and delivery thereof to the Company.

 

5.4. Transferability of Stock Options. Stock Options may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of by the holder
thereof, except by will or the laws of descent and distribution; provided,
however, that unless otherwise specified in the Agreement, as long as the holder
continues employment with or service to the Company, such holder may transfer
Stock Options to a Family Member or Family Entity without consideration;
provided, however, in the case of a transfer of Stock Options to a limited
liability company or a partnership which is a Family Entity, such transfer may
be for consideration consisting solely of an entity interest in the limited
liability company or partnership to which the transfer is made. Any transfer of
Stock Options shall be in a form acceptable to the Committee, shall be signed by
the holder and shall be effective only upon written acknowledgement by the
Committee of its receipt and acceptance of such notice. If a Stock Option is
transferred to a Family Member or to a Family Entity, such Stock Option may not
thereafter be sold, assigned, transferred, pledged, hypothecated

 

- 15 -



--------------------------------------------------------------------------------

or otherwise disposed of by such Family Member or Family Entity except by will
or the laws of descent and distribution.

 

5.5. Tax Withholding. The Company shall have the right to require, as of the
grant, vesting, or exercise of an award, the sale of any shares of Common Stock,
the receipt of any dividends or the payment of any cash pursuant to an award
made hereunder, payment by the holder of such award of any federal, state, local
or other income, social insurance, payroll or other tax-related items which may
be required to be withheld or paid in connection with such award. An Agreement
may provide that (i) the Company shall withhold whole shares of Common Stock
which would otherwise be delivered to a holder, including withholding from wages
or other cash compensation otherwise due to the holder, having an aggregate Fair
Market Value determined as of the date the obligation to withhold or pay taxes
arises in connection with an award (the “Tax Date”), or withhold an amount of
cash which would otherwise be payable to a holder, in the amount necessary to
satisfy any such obligation or (ii) the holder may satisfy any such obligation
by any of the following means: (A) a cash payment to the Company, (B) delivery
(either actual delivery or by attestation procedures established by the Company)
to the Company of Common Stock having an aggregate Fair Market Value, determined
as of the Tax Date, equal to the amount necessary to satisfy any such
obligation, (C) authorizing the Company to withhold whole shares of Common Stock
which would otherwise be delivered having an aggregate Fair Market Value,
determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to a holder, equal to the amount necessary to satisfy any
such obligation, (D) in the case of the exercise of a Stock Option, a cash
payment by a broker-dealer acceptable to the Company to whom the optionee has
submitted an irrevocable notice of exercise, in each case to the extent set
forth in the Agreement relating to an award, or (E) any combination of (A) and
(B). Shares of Common Stock to be delivered or withheld may not have an
aggregate Fair Market Value in excess of the amount determined by applying the
minimum statutory withholding rate. Any fraction of a share of Common Stock
which would be required to satisfy such an obligation shall be disregarded and
the remaining amount due shall be paid in cash by the holder

 

5.6. Restrictions on Shares. Each award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the vesting, exercise or
settlement of such award or the delivery of shares thereunder, such award shall
not vest, be exercised or settled and such shares shall not be delivered unless
such listing, registration, qualification, consent, approval or other action
shall have been effected or obtained, free of any conditions not acceptable to
the Company. In addition, the Committee may condition the grant of an award on
compliance with certain listing, registration or other qualifications applicable
to the award under any law or any obligation to obtain the consent or approval
of a governmental body. The Company may require that certificates evidencing
shares of Common Stock delivered pursuant to any award made hereunder bear a
legend indicating that the sale, transfer or other disposition thereof by the
holder is prohibited except in compliance with the Securities Act of 1933, as
amended, and the rules and regulations thereunder.

 

5.7. Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock

 

- 16 -



--------------------------------------------------------------------------------

other than a regular cash dividend, the number and class of securities available
under this Plan, the maximum number of securities available for Restricted Stock
Awards and Performance Grants, the number and class of securities subject to
each outstanding Stock Option and the purchase price per security, the terms of
each outstanding Stock Option, the maximum number of securities with respect to
which Stock Options or SARs (or a combination thereof), or Restricted Stock
Awards or Performance Grants may be made or granted during any calendar year to
any person, the terms of each outstanding SAR, the number and class of
securities subject to each outstanding Restricted Stock Award or Performance
Grant, and the terms of each outstanding Restricted Stock Award or Performance
Grant shall be appropriately adjusted by the Committee, such adjustments to be
made in the case of outstanding Stock Options and SARs without an increase in
the aggregate purchase price or base price. The decision of the Committee
regarding any such adjustment shall be final, binding and conclusive. If any
such adjustment would result in a fractional security being (a) available under
this Plan, such fractional security shall be disregarded, or (b) subject to an
award under this Plan, the Company shall pay the holder of such award, in
connection with the first vesting, exercise or settlement of such award in whole
or in part occurring after such adjustment, an amount in cash determined by
multiplying (i) the fraction of such security (rounded to the nearest hundredth)
by (ii) the excess, if any, of (A) the Fair Market Value on the vesting,
exercise or settlement date over (B) the exercise or base price, if any, of such
award.

 

5.8. Change in Control. As of the effective date of a Change in Control (a) each
outstanding Stock Option and SAR granted under the Plan shall become fully
vested and exercisable, (b) the Restriction Period applicable to each
outstanding Restricted Stock Award granted under the Plan shall lapse, (c) the
Performance Period applicable to any outstanding Performance Grant issued under
the Plan (other than a Shareholder Value Plan Award issued prior to July 26,
2005) shall lapse, and (d) the Performance Measures applicable to any
outstanding award under the Plan (other than a Shareholder Value Plan Award
issued prior to July 26, 2005) shall be deemed to be satisfied at the target
level (or if greater, at the performance level actually attained).
Notwithstanding any provision of this Plan to the contrary, each Stock Option or
SAR granted on or after July 26, 2005 to a holder whose employment is terminated
for an eligible reason according to the terms of the Company severance policy
applicable to the holder as of the effective date of a Change in Control during
the period commencing on and ending twenty-four months after the effective date
of the Change in Control shall remain exercisable by such holder (or his or her
legal representative or similar person) until the earlier of (y) the end of the
non-conditional component of the severance period applicable to the holder under
such severance policy or, if later, the end of the exercise period otherwise
applicable to the award under the Plan, or (z) the expiration date of the term
of the Stock Option or SAR.

 

5.9. No Right of Participation or Employment. No person shall have any right to
participate in this Plan. Neither this Plan nor any award made hereunder shall
confer upon any person any right to continued employment by the Company, any
Subsidiary or any Affiliate of the Company or affect in any manner the right of
the Company, any Subsidiary or any Affiliate of the Company to terminate the
employment of any person at any time without liability hereunder.

 

5.10. Rights as Stockholder. No person shall have any right as a stockholder of
the Company with respect to any shares of Common Stock or other equity security
of the Company which is

 

- 17 -



--------------------------------------------------------------------------------

subject to an award hereunder unless and until such person becomes a stockholder
of record with respect to such shares of Common Stock or equity security.

 

5.11. Designation of Beneficiary. If permitted by the Committee, the holder of
an award may file with the Committee a written designation of one or more
persons as such holder’s beneficiary or beneficiaries (both primary and
contingent) in the event of the holder’s death. To the extent an outstanding
Stock Option or SAR granted hereunder is exercisable, such beneficiary or
beneficiaries shall be entitled to exercise such Stock Option or SAR to the
extent permitted under local law.

 

Each beneficiary designation shall become effective only when filed in writing
with the Committee during the holder’s lifetime on a form prescribed by the
Committee. The spouse of a married holder domiciled in a community property
jurisdiction shall join in any designation of a beneficiary other than such
spouse. The filing with the Committee of a new beneficiary designation shall
cancel all previously filed beneficiary designations.

 

If a holder fails to designate a beneficiary, or if all designated beneficiaries
of a holder predecease the holder, then each outstanding Stock Option and SAR
hereunder held by such holder, to the extent exercisable, may be exercised by
such holder’s executor, administrator, legal representative or similar person.

 

5.12. Governing Law. This Plan, each award hereunder and the related Agreement,
and all determinations made and actions taken pursuant thereto, to the extent
not otherwise governed by the Code or the laws of the United States, shall be
governed by the laws of the State of Delaware and construed in accordance
therewith without giving effect to principles of conflicts of laws.

 

5.13. Foreign Employees. The Committee may adopt, amend or rescind rules,
procedures or sub-plans relating to the operation and administration of the Plan
to accommodate the specific requirements of local laws and procedures and to
foster and promote achievement of the purposes of this Plan. Without limiting
the generality of the foregoing, the Committee is specifically authorized to
adopt rules, procedures and sub-plans with provisions that limit or modify
rights on death, Disability or Retirement or on termination of employment;
available methods of exercise or settlement of an award; payment of income,
social insurance contributions and payroll taxes; the withholding procedures and
handling of stock certificates which vary with local requirements. The Committee
may also adopt rules, procedures or sub-plans applicable to particular
Subsidiaries, Affiliates or locations. The rules of such sub-plans may take
precedence over other provisions of this Plan, with the exception of Sections
1.5 and 5.2, but unless otherwise superseded by the terms of such sub-plan, the
provisions of this Plan shall govern the operation of such sub-plan.

 

5.14. Termination of Employment or Service. Unless otherwise determined by the
Committee, an award holder employed by or providing service to an entity that is
a Subsidiary or an Affiliate under this Plan shall be deemed to have terminated
employment with or service to the Company for purposes of this Plan on the date
that such entity ceases to be a Subsidiary or an Affiliate hereunder.

 

- 18 -